Citation Nr: 1531999	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  13-20 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).

2.  Entitlement to special monthly compensation based on the need for aid and attendance or by reason of being housebound.  


REPRESENTATION

Appellant represented by:	Colin E. Kemmerly, Attorney


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The appellant served on active duty from January 1973 to April 1985.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In June 2013, the appellant requested a videoconference hearing before the Board.  In February 2015, after receiving notice from VA that his requested hearing had been scheduled for March 2015, the appellant withdrew his hearing request and asked that his claim be forwarded to the Board for consideration.  

In December 2010, the appellant appeared to raise a claim of service connection for depression as secondary to his service-connected physical disabilities.  A review of the record indicates that this claim has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Thus, the Board does not have jurisdiction over the matter, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Entitlement to a total rating based on individual unemployability due to service-connected disability.

In November 2008, the appellant submitted an application for TDIU, stating that he was unable to work as a result of his service-connected disabilities, particularly symptoms associated with his service-connected cervical and lumbar spine disabilities.  The appellant indicated that he had last worked as a truck driver in April 2003.  

In support of his claim, the appellant submitted a September 2008 examination report obtained by a vocational rehabilitation counselor who noted that the appellant was disabled as a result of multiple conditions, including cervical and lumbar arthritis, hearing loss, and pes planus.  The examiner noted that the appellant was in receipt of Social Security disability benefits and was currently infeasible for full-time gainful employment as well as a training program leading to such.  

At the time of the appellant's TDIU application, service connection was in effect for the following disabilities:  moderate degenerative disc disease, lumbar spine, rated as 20 percent disabling; moderate degenerative disc disease, cervical spine, rated as 20 percent disabling; and pes planus, hearing loss, and duodenal ulcer, each rated as noncompensable.  The appellant's combined disability rating was 40 percent effective from July 1, 2002.

In the September 2010 rating decision on appeal, the RO denied entitlement to TDIU, finding that the appellant did not meet the necessary percentage requirements to warrant a TDIU.  The RO had also found that referral for consideration of TDIU was not warranted, as the record did not show that the appellant was unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

The appellant appealed the RO's determination.  In support of his appeal, the appellant submitted a November 2010 medical statement from a private provider who indicated that he had seen the appellant for symptoms, which included neck pain, back pain, right sided sciatica, ringing in the ears, and anxiety.  He opined that the appellant was not able to work or engage in his usual activities as a result of his disabilities.  

The Board further notes that, since the RO last reviewed the appeal in the April 2013 Statement of the Case, additional relevant records have been associated with the appellant Virtual VA file, including VA clinical records dated from September 2011 to March 2014 reflecting treatment for multiple service-connected disabilities, as well as the results of multiple VA medical examinations conducted in May 2014 to evaluate the severity of the appellant's service-connected disabilities.  Absent a waiver of the additional relevant evidence, it must be considered by the RO in the first instance in connection with the issues on appeal.  38 C.F.R. § 20.1304 (2014).

Moreover, the Board observes that, following consideration of this additional evidence in a June 2013 rating decision, the RO granted service connection for radiculopathy of the right upper extremity and assigned an initial 20 percent rating, effective April 15, 2013; granted service connection for tinnitus and assigned an initial 10 percent rating, effective April 29, 2014; granted service connection for radiculopathy of the right lower extremity and assigned an initial 10 percent rating, effective April 15, 2013; increased the rating for the appellant's service-connected bilateral hearing loss post mastoidectomy, to 90 percent effective April 15, 2013; and increased the rating for the appellant's service-connected pes planus to 10 percent, effective April 15, 2013.  The appellant's combined disability rating was increased to 100 percent, effective April 15, 2013.  Although a combined schedular 100 percent rating has been granted, the TDIU claim survives, both prior to that time and thereafter.  See Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  

In view of the foregoing, and in light of the appellant's contentions that the combined effects of his service-connected disabilities prevent employment, and given the absence of reports addressing the combined effects of the appellant's service-connected disabilities on his employability, the Board finds that a remand for an additional development is necessary.  Cf. Geib v. Shinseki, 733 F.3d 1350 (Fed.Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376 (2013).


Entitlement to special monthly compensation based on the need for aid and attendance or by reason of being housebound.  

The appellant also seeks special monthly compensation based on the need for aid and attendance or by reason of being housebound.  Under applicable criteria, such special monthly compensation is payable if a veteran, as the result of service-connected disability, is permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l) (West 2014); 38 C.F.R. § 3.350(b) (2014).

The following will be accorded consideration in determining the need for regular aid and attendance:  inability of claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment.  "Bedridden" will be a proper basis for the determination.  38 C.F.R. § 3.352 (2014).

Special monthly compensation is also payable at this rate if the veteran, as the result of service-connected disability, has one service-connected disability rated as 100 percent disabling and a separate disability rated at 60 percent or higher or is permanently housebound.  A veteran will be found to be permanently housebound if, due to his service-connected disabilities, he is confined to his home or the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that such confinement will continue throughout his lifetime.  38 U.S.C.A. § 1114(s) (West 2014); 38 C.F.R. § 3.350(i) (2014).

Given the procedural history outlined above, the Board finds that additional evidentiary development and consideration by the RO is necessary with respect to this issue.  Again, since the RO last reviewed this claim in the December 2010 Statement of the Case, additional relevant records have been associated with the record and the RO has increased the ratings for some of the appellant's service-connected disabilities and awarded service connection for others.  

Additionally, the Board notes that in June 2013 written arguments, the appellant's attorney indicated that it was unclear if all VA treatment records considered by the RO had been included in the record on appeal.  The Board observes that there are some VA clinical records in VBMS and others included only in the appellant's Virtual VA file.  To ensure the appellant receives adequate representation, additional action on the part of the RO is necessary to ensure all relevant evidence is included in the record on appeal available to the appellant's attorney.  

Finally, as set forth in the Introduction portion of this decision, the record on appeal indicates that there is a pending claim of service connection for a psychiatric disability, to include depression.  As resolution of this pending claim may have an impact on the claims on appeal, the issues are inextricably intertwined.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  Thus, the Board finds that the appellant's claims for TDIU and special monthly compensation should be held in abeyance, pending adjudication of his claim of service connection for a psychiatric disability.  

Accordingly, the case is REMANDED for the following action:

1.  After undertaking the appropriate notice and development actions, the AOJ should adjudicate the appellant's claim of service connection for a psychiatric disability, to include depression as secondary to his service-connected physical disabilities.  

2.  The AOJ should review the record and ensure that complete VA clinical records, to include from the Birmingham VAMC and the Central Alabama VA Healthcare system for the period from January 2008 to the present, are secured and associated with the record.  

3.  The record reflects that the appellant may have participated in a VA vocational rehabilitation program.  The AOJ should obtain copies of the appellant's VA vocational rehabilitation records and associate them with the record on appeal.

4.  The AOJ should schedule the appellant for a VA social and industrial survey (field examination) by a VA social worker or other appropriate personnel. 

The social worker should elicit and set forth pertinent facts regarding the appellant's medical history, education and employment history, day-to-day functioning, and social and industrial capacity. 

The ultimate purpose of the VA social and industrial survey is to ascertain the combined impact of the appellant's service-connected disabilities on his ability to work. 

The report should indicate how the appellant's service-connected disabilities alone affect his employability.  The report should also indicate if there is any form of employment that the appellant could perform, and if so, what type.  

5.  The appellant should also be scheduled for a VA medical examination to determine his entitlement to special monthly compensation.  Access to the appellant's electronic VA claims file must be made available to the examiner for review in connection with the examination.  After examining the appellant and reviewing the pertinent evidence of record, the examiner should be asked to provide an opinion as to whether the appellant is permanently bedridden, has such significant disabilities as to be in need of regular aid and attendance, or is permanently housebound by reason of service-connected disability or disabilities.  For any of the above conditions found, the examiner must additionally provide an opinion as to whether this level of impairment would exist as a result of service-connected disability, as considered apart from impairment due to nonservice-connected disabilities.  A complete rationale for any opinion rendered should be provided.

6.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the appellant and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


